DETAILED ACTION
This is responsive to the application filed 16 July 2019.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 18 are objected to because of the following informalities: in line 1, claim 6 recites “An apparatus as claimed claim 1” which is believed to be a typographical error for ‘An apparatus as claimed in claim 1’.  Claim 18 suffers from a similar deficiency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The dependent claims are rejected for depending upon a rejected claim without providing a remedy.
Further, in line 3, claim 2 recites the limitation “the second sensor data”.  It is unclear if the limitation refers back to an undefined second sensor data, the simulated second sensor data of lines 6-7 or the one of lines 7-8 in parent claim 1. Claims 3, 5, 7, 8, 15 and 16 recite similar limitations and are likewise rejected.
Prior art application to some claims (claims 2-5, 7-8 and 15-17) has been rendered impossible due to the cumulative effect of the indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-10, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue et al. ("Exploring Speech Enhancement with Generative Adversarial Networks for Robust Speech Recognition", 2018 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2018).

Donahue discloses a computer system (Abstract) configured to perform: 
use a generative neural network (GAN-based Spectral Enhancer, Fig. 1) trained to translate first sensor data to simulated second sensor data, to translate input first sensor data from a first sensor to simulated second sensor data (“The fully-convolutional generator receives second-long (16384 samples at 16 kHz) windows of noisy speech as input and is trained to output clean speech”, section 3.1, paragraph 1, see also Fig. 1 and “We investigate the effectiveness of generative adversarial networks (GANs) for speech enhancement, in the context of improving noise robustness of automatic speech recognition (ASR) systems”, Abstract); and 
provide the simulated second sensor data to a different, specific-task, model (ASR Model, Fig. 1) for processing at least second sensor data (“we can pass the output of our enhancement model directly to the ASR model”, Introduction, paragraph 4, see also Fig. 1). 
However, in the above embodiment, Donahue does not explicitly disclose that the different model is a machine-learning model.
Nevertheless, Donahue discloses that such machine-learning ASR models are known in the art (“Even with state-of-the-art deep learning-based ASR models, noise reduction techniques can still be beneficial”, Introduction, paragraph 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Donahue’s ASR model with the known machine-learning ASR model because such state-of-the-art models provide superior speech recognition results.

But, implementing Donahue’s computer system as an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform the steps as shown above would be an obvious modification to one of ordinary skill in the art of speech recognition, at the time of applicant’s invention, in order to facilitate storing and loading the software onto the computer system. 
Claim 6:
Donahue discloses an apparatus as claimed in claim 1, wherein the generative neural network has been trained as a generative network in a conditional generative adversarial network comprising: at least one generative network that generates the simulated second sensor data from the input first sensor data; and at least one evaluative network that evaluates similarity between the simulated second sensor data and the input second sensor data and provides a learning feedback to the at least one generative network (section 2, paragraphs 1-3). 
Claim 9:

Claim 10:
Donahue discloses an apparatus as claimed in claim 9, wherein the feature space of the first data is a spectrogram (Introduction, paragraph 5). 
Claims 14 and 18-19:
Donahue discloses a method comprising the steps performed by the apparatus as claimed in claims 1, 6 and 9 respectively. 
Claim 20:
Donahue discloses the steps of method claim 14 as shown above.
Donahue does not explicitly disclose a non-transitory computer readable medium comprising computer program instructions for causing an apparatus to perform the steps.
However, implementing Donahue’s computer performed method as software on a computer readable medium would be an obvious modification to one of ordinary skill in the art of speech recognition, at the time of applicant’s invention, in order to facilitate storing and loading the software onto the computer system. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue et al. ("Exploring Speech Enhancement with Generative Adversarial Networks for Robust Speech Recognition", 2018 IEEE International Conference on Acoustics, .
Claim 11:
Donahue discloses an apparatus as claimed in claim 1, wherein the generative neural network is a convolutional neural network comprising: multiple hidden layers including one or more convolutional layers (section 3.1, paragraphs 1-2). 
Donahue does not explicitly disclose the convolutional neural network comprising one or more maximum pooling layers and one or more non-linear activation layers. 
In a system using a similar convolutional neural network, Golden discloses the convolutional neural network comprising one or more maximum pooling layers and one or more non-linear activation layers ([0028]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of Donahue’s convolutional neural network comprising one or more maximum pooling layers and one or more non-linear activation layers because such a convolutional neural network architecture is a known standard (Golden, [0028]).
Claim 12:
Donahue in view of Golden discloses an apparatus as claimed in claim 11, wherein the convolutional neural network is configured as a multi-layer encoder in combination with a multi-layer decoder and/or wherein the convolutional neural network comprises multiple skip connections between the multi-layer encoder and the multi-layer decoder (Golden, [0028], see also Donahue, section 3.1, paragraphs 1-2). 
Claim 13:
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huffman et al. (US PGPub 2018/0342256) discloses using a generative adversarial network to refine an augmented voice profile. The augmented voice profile is the combination of the (authentic) voice profile obtained from a speech sample, in addition to a synthetic voice profile created by a machine learning system. The generative neural network uses the augmented voice profile to generate speech data that represents a candidate speech segment (i.e., speech that is supposed to imitate a target, but that is not authentic speech from the target). The speech data that represents the candidate speech segment is evaluated by the discriminative neural network, which determines whether it believes the speech data that represents the candidate voice in the candidate speech segment is authentic or synthetic speech.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.